DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka USPA 2013/0240257 in view of Katsuki UPSA 2002/0177000. Tanaka teaches laminating copper layer (paragraph 80) to thermoplastic polyimide surface layer .
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki USPA 2002/017700. Katsuki teaches laminating copper layer (paragraph 82) to 50 micron thermoplastic polyimide surface layer (paragraphs 45, 48, 71, and 72) through sputter deposited metal underlayer, which is applied by a dry plating method, such as 10 nm Cr metal layer (paragraph 80 and 81; and Claims 7 and 8). Katsuki teaches that Cr layer can be 1 nm thick (Claim 7; paragraph 58). Katsuki does not exemplify this configuration, but teaches it as an effective alternative. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare laminate using this layer thickness since Katsuki teaches that it leads to effective adhesion. Katsuki teaches base .
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki USPA 2002/017700 in view of Okuyama JP 2007-301781. Katsuki teaches laminating copper .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Tanaka of the Office Action mailed on 7 October 2021. Rejection is withdrawn. Since a revised rejection based on Tanaka is presented, applicant’s traversal argument is addressed. Applicant appears to argue that the product-by-process requirements are not satisfied in Tanaka because Tanaka’s laminate is not formed “directly”. However, there is no claimed “directly” requirement. Applicant argues that 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Katsuki of the Office Action mailed on 7 October 2021. Applicant argues that base film thickness of 50 microns leads to unexpected results associated 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Katsuki in view of Okuyama of the Office Action mailed on 7 October 2021. Applicant argues claimed base film thickness range leads to unexpected results. This argument has been rebutted above, and so the rebuttal will not be repeated here. Rejections are maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
18 January 2022